(212) 474-1912 March 5, Airgas, Inc. Schedule TO-T Filed by Air Products Distribution, Inc. and Air Products and Chemicals, Inc. Filed February 11, File No. 5-38422 Dear Ms. Campbell Duru: On behalf of our clients Air Products and Chemicals, Inc. (“Parent”) and Air Products Distribution, Inc. (“Purchaser”), a wholly owned subsidiary of Parent (together with Parent, “Air Products”), set forth below are the responses of Air Products to certain comments of the staff of the Division of Corporation Finance, Office of Mergers and Acquisitions (the “Staff”), of the Securities and Exchange Commission (the “Commission”) in the letters from you dated as of February 22, 2010 (the “February 22 Comment Letter”) and March 2, 2010 (the “March 2 Comment
